COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 TONYA L. HORN,                                                   No. 08-08-00123-CV
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                            County Court at Law No. 2
                                                  §
 PETER ANTOINE,                                                 of Dallas County, Texas
                                                  §
                        Appellee.                                  (TC # 08-00279-B)
                                                  §


                                  MEMORANDUM OPINION

       Tonya L. Horn filed a notice of appeal from the trial court’s judgment, but did not pay the

$175 filing fee required for the appeal or submit an affidavit of indigence before or at the time she

filed the notice of appeal. See TEX .R.APP .P. 5, 20.1; see also TEX .GOV ’T CODE ANN . §§ 51.207,

51.941(a), 101.041 (Vernon 2005). On March 10, 2008, the Fifth Court of Appeals notified

Appellant that the filing fee had not been paid and that failure to pay the filing fee would result in

dismissal of the cause pursuant to TEX .R.APP .P. 42.3(c). Appellant did not pay the filing fee. On

April 9, 2008, the Fifth Court of Appeals notified Appellant that the appeal had been transferred to

the Eighth Court of Appeals by order of the Supreme Court. By letters dated April 14, 2008 and

May 16, 2008, the Clerk of this Court requested that Appellant pay the $175 filing fee. Appellant

did not pay the filing fee or otherwise respond to the inquiry letters. Accordingly, we dismiss the
appeal. See TEX .R.APP .P. 5 (allowing enforcement of rule), 42.3(b), (c)(involuntary dismissal in

civil cases).


July 3, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                               -2-